Judgment unanimously affirmed. Memorandum: Petitioner asked for a correction counselor to assist with his defense of disciplinary charges. The request was denied because counselors were available to assist only those inmates confined in special housing units, and petitioner was not so confined. He then refused to select an assistant from the established list because the remaining assistants on the list were correctional officers.
We reject petitioner’s claim that he was denied due process in the selection of an inmate assistant. An inmate has no constitutional due process right to the selection of any particular person as his assistant (Matter of Law v Racette, 120 AD2d 846; see also, Matter of Jackson v Coughlin, 129 AD2d 639; Matter of Newman v Coughlin, 110 AD2d 981). Respondent provided petitioner with the opportunity to select an assistant from an established list and thus complied with the applicable regulation (7 NYCRR 251-4.1). (Appeal from judgment of Supreme County, Wyoming County, Newman, J. — art 78.) Present — Dillon, P. J., Callahan, Denman, Balio and Lawton, JJ.